Citation Nr: 1545916	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  15-37 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for private medical services the Veteran received at Adams Place in Murfreesboro, Tennessee beginning January 22, 2015. 

(The issues of entitlement to a rating in excess of 40 percent for post-operative residuals of herniated nucleus pulpous at L5-S1 and entitlement to a total disability rating based on individual unemployability are the subject of a separate decision by the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1973.

In a September 2015 decisional letter from the Department of Veterans Affairs (VA) Tennessee Valley Healthcare System in Murfreesboro, Tennessee, the Veteran's request for payment or reimbursement of private medical services he received at Adams Place in Murfreesboro, Tennessee, beginning January 22, 2015, was denied.  The Veteran filed a notice of disagreement (NOD) with that determination in October 2015.  

As no statement of the case (SOC) has been issued as to the claim seeking payment or reimbursement of private medical services the Veteran received at Adams Place beginning January 22, 2015, the Board must take jurisdiction of it for the limited purpose of remanding it to the Agency of Original Jurisdiction (AOJ) to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

According to 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by an NOD and completed by a substantive appeal after an SOC is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the AOJ, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the AOJ decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.

As noted above, a September 2015 decisional letter denied entitlement to payment or reimbursement for private medical services the Veteran received at Adams Place in Murfreesboro, Tennessee beginning January 22, 2015.  In October 2015, the Veteran filed a VA Form 21-0958, Notice of Disagreement, with that determination.  The AOJ has not issued an SOC in this matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the AOJ that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.9(c).  The Veteran is advised that his claim for payment or reimbursement of private medical services he received at Adams Place beginning January 22, 2015, is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1. 	Associate a complete copy of the September 2015 decisional letter with the Veteran's claims file.

2. 	Issue an appropriate SOC addressing the Veteran's claim for entitlement to payment or reimbursement for private medical services he received at Adams Place in Murfreesboro, Tennessee beginning January 22, 2015.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in this matter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

